Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 15/580,611 12/07/2017 PAT 10849911
which is a 371 of PCT/IL2016/050595 06/08/2016, which claims benefit of 62/173,390 06/10/2015. This application 17/082,052 10/28/2020 is a CIP of 15/100,993 06/02/2016,
which is a 371 of PCT/IL2014/051052 12/04/2014, which claims benefit of 61/911,478 12/04/2013.
2.	Claims 1-13 are pending in the application.
Responses to Election/Restriction
3.	Applicant’s election without arguments of Group II claims 10-13, in the reply filed on October 28, 2022 is acknowledged. Election of a species N-methylglucamine (meglumine) salt of aramchol as a single species is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13 are pending in the application.
The scope of the invention of the elected subject matter is as follows. 	
Claims 10-13 are drawn to methods of use, and are prosecuted in the case.  
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL. 
Double Patenting
4.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.1	Claims 10-13 are rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claims 20, 5 and 1 of   Baharaff et al.  US 10,849,911. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants also claim a method of treating a condition associated with fatty liver in a human subject in need thereof, comprising the step of administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a salt of 3β-arachidylamido-7α,12α-dihydroxy- 5β-cholan-24-oic acid  (Aramchol), said salt is an  amine selected from the group consisting of ammonium, ammonium, benzathine, trimethylglycine (betaine), ethanolamine, diethanolamine, diethylamine, L-arginine, L-lysine, choline, deanol, 2-diethylaminoethanol, N-methylglucamine (meglumine), N-ethylglucamine (eglumine), and tromethamine salt, see claims 10 and 1. Dependent claims 11-13 further limit the scope of methods, i.e., administration strategy, and specific salt and disease.
Baharaff et al.  ‘911 claims a method of treating a condition associated with fatty liver in a human subject in need thereof, comprising the step of administering to the subject the pharmaceutical composition comprising a therapeutically effective amount of a salt comprising 3β-arachidylamido-7α,12α-dihydroxy-5β-cholan-24-oic acid (Aramchol) and an amine,  wherein the ratio between the Aramchol and the amine is about 1:1, in which the Aramchol component is present in an amount of about 10 to 400 mg based on the weight of Aramchol free acid; and optionally at least one pharmaceutically acceptable carrier, diluent, vehicle or excipient, see columns 24-26.
The difference between instant claims and Baharaff et al.  ‘911 is that Baharaff et al.  ‘911 is silent on the scope of amine.
One having ordinary skill in the art would find the claims 10-13 prima facie obvious because one would be motivated to employ the methods of use of Baharaff et al.  ‘911 to obtain instant invention.
The motivation to make the claimed methods of use derived from the known methods of use of Baharaff et al.  ‘911 would possess similar activity to that which is claimed in the reference.  
4.2	Claim 10 is provisionally rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claim 64, 62 and 32 of   Baharaff et al.  co-pending application No. 15/100,993, and over claims 15 and 7 of Baharaff et al.  co-pending application No. 16/874,047. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants also claim a method of treating a condition associated with fatty liver in a human subject in need thereof, comprising the step of administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a salt of 3β-arachidylamido-7α,12α-dihydroxy- 5β-cholan-24-oic acid  (Aramchol), said salt is an  amine selected from the group consisting of ammonium, ammonium, benzathine, trimethylglycine (betaine), ethanolamine, diethanolamine, diethylamine, L-arginine, L-lysine, choline, deanol, 2-diethylaminoethanol, N-methylglucamine (meglumine), N-ethylglucamine (eglumine), and tromethamine salt, see claims 10 and 1. 
Baharaff et al.  ‘993 claims a composition comprising a salt of 3β-arachidylamido-7α,12α-dihydroxy- 5β-cholan-24-oic acid (Aramchol) with an amine, wherein said amine is ammonium, ammonium, benzathine, trimethylglycine (betaine), ethanolamine, diethanolamine, diethylamine, L-arginine, L-lysine, choline, deanol, 2-diethylaminoethanol, N-methylglucamine (meglumine), N-ethylglucamine (eglumine), or tromethamine, see claims 32 and 63.  Baharaff et al.  ‘993 compound/compositions are used for treating fatty liver, NonAlcoholic SteatoHepatitis (NASH); or dissolving cholesterol gallstones in bile and for preventing formation of such gallstones; or treating arteriosclerosis; or treating a disease or disorder associated with altered glucose metabolism; or treating, preventing, or inhibiting progression of a brain disease characterized by amyloid plaque deposits, see claims 64, 62 and 32. 
Baharaff et al.  ‘047 claims a method for reducing cholesterol levels in the blood or treating fatty liver; or treating Non Alcoholic SteatoHepatitis (NASH); or dissolving cholesterol gallstones in bile and for preventing formation of such gallstones; or treating arteriosclerosis; or treating a disease or disorder associated with altered glucose metabolism; or treating, preventing, or inhibiting progression of a brain disease characterized by amyloid plaque deposits, comprising administering to a subject in need thereof a pharmaceutical composition comprising a therapeutically effective amount of a salt of 3B-arachidylamido-7a, 12a-dihydroxy-5B-cholan-24- oate with a positively charged amine wherein said amine is V-methylglucamine (meglumine), and wherein AUCss of the salt is between 120,000-170,000 ng*h/mL. wherein said salt is  suitable for pharmaceutical use at lower doses as compared with Aramchol free acid; or said salt provides better pharmacokinetic properties when compared with aramchol free acid and when both said aramchol free acid and salt are administered in the same 
Dosage, see claims 15 and 7.
The difference between instant claims and Baharaff et al.  ‘993 and ‘047 is that Baharaff et al.  ‘993 and ‘047 are silent on the scope of amine.
One having ordinary skill in the art would find the claim 10 prima facie obvious because one would be motivated to employ the compound/composition and methods of use of Baharaff et al.  ‘993 and ‘047 to obtain instant invention.
The motivation to make the claimed methods of use derived from the known compounds/compositions and methods of use of Baharaff et al.  ‘993 and ‘047 would possess similar activity to that which is claimed in the reference.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


December 05, 2022